Citation Nr: 1230086	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-12 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a left hip disability also claimed as secondary to the service connected postoperative, ACL repair of the left knee.  

4.  Entitlement to service connection for a right hip disability also claimed as secondary to the service connected postoperative, ACL repair of the left knee.  


REPRESENTATION

Appellant represented by:	John March 




ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The appellant served on active duty from February 1984 to May 1985.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2008 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the appellant expressed in his April 2009 VA Form 9 Substantive Appeal a desire to attend a hearing at a local VA office before a member of the Board.  He was scheduled for a hearing in February 2010 but did not appear for the hearing.  Under these circumstances, the appellant's request for a hearing is considered withdrawn.  38 C.F.R. § 20.700 (2011).

The Board notes that the RO conducted a de novo review of the Veteran's claims in the January 2009 Statement of the Case.  As such, the claims will be considered based on the merits rather than as claims to reopen.  

Also, the record indicates that the RO has accepted John March as the representative of record.  Although a VA Form 21-22 is not associated with the file, there is an indication that it had been on file.  We will accept the RO's determination that John March is the representative of record as in the ordinary course of business.  


FINDINGS OF FACT

1.  The appellant was scheduled for a January 2009 VA examination.

2.  He failed to report for the examination and has not shown good cause for doing so.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a left shoulder disability is denied on the basis of his failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  Entitlement to service connection for PTSD is denied on the basis of his failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  Entitlement to service connection for a left hip disability also claimed as secondary to the service connected postoperative, ACL repair of the left knee is denied on the basis of his failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

4.  Entitlement to service connection for a right hip disability also claimed as secondary to the service connected postoperative, ACL repair of the left knee is denied on the basis of his failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letter dated in December 2007. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service and private treatment records have been obtained. 

We note that the appellant was scheduled for a VA examination in relation to his claim in January 2009.  He failed to appear for his scheduled examination and the record contains no justifiable indication of the reason for the appellant's failure to appear for the VA examination.  Nonetheless, he failed to report for the examination and did so without good cause.  The Board finds that the appellant was given an opportunity to present for a VA examination, and therefore VA satisfied its duty to assist.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merit of the claims.

Legal Criteria and Analysis

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2011).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160 (2011).

In this case, the claim on appeal is not the original claim for compensation as contemplated by the operative VA regulations.  To that end, in August 1985 the appellant filed a claim on VA Form 21-526 for service connection for residuals of a left knee injury.  He did not file any other claims at that time.  In September 2006, the appellant submitted a claim for service connection for a left shoulder disability, PTSD, and a bilateral hip disability.  His claims were denied in a February 2007 rating decision.  In October 2007, he submitted a claim for service connection for a right shoulder disability, a bilateral hip disability and PTSD.  

VA compensation and pension examination inquiry documents reflect that the Veteran was scheduled for VA examinations in relation to his claims in January 2009.  He was notified in December 2008 of the scheduled examinations.  The record reflects that the appellant failed to report for the examinations and failed to provide good cause for his absence (a claimant failing to report for a scheduled examination must show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992)).  In fact, the appellant has not provided any reason for his failure to appear for the examinations. 

As the Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

Here, a VA examination was needed to determine the etiology of the Veteran's claimed disabilities.  The appellant was scheduled for such an examination and did not appear.  The Board notes that the August 1985 claim for compensation, which was on a form prescribed by the Secretary, was the Veteran's original claim for compensation.  The claim on appeal, however, is not an original compensation claim and cannot be decided based on the evidence of record.  38 C.F.R. § 3.160(b).  Rather, it falls into the other category of cases of "any other original claim."  In this case the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claims must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b) (2011).

Accordingly, the claims are denied. 


ORDER

Entitlement to service connection for a left shoulder disability is denied.   

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a left hip disability also claimed as secondary to the service connected postoperative, ACL repair of the left knee is denied.  



Entitlement to service connection for a right hip disability also claimed as secondary to the service connected postoperative, ACL repair of the left knee is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


